MERRILL, Justice.
Appellant sued appellees in the circuit court charging that they conspired to have her committed to Bryce Hospital in Tuscaloosa, Alabama. The trial judge gave the general charge in favor of the defendants, judgment was rendered on the verdict and appellant was taxed with the costs of the cause on December 11, 1953. The appellant filed a motion for a new trial on January 7, 1954, and the motion was overruled March 2, 1954.
On March 8, 1954, appellant, a married woman, undertook to appeal by executing an affidavit .as provided in § 799, Title 7, Code of 1940, without security for costs.
Appellees have moved this court to dismiss the appeal because the judgment is not such as by that statute appellant may appeal without giving security for costs.
Our conclusion is that a judgment merely for costs against a married woman is not a judgment for the payment of money within the meaning of § 799, Title 7, Code of 1940, and therefore the motion to dismiss this appeal should be and is sustained. Hildebrand v. First National Bank of Fairfield, 221 Ala. 216, 128 So. 219; Nichols v. Snead, 224 Ala. 324, 140 So. 375; Pritchett *117v. Wilson, 239 Ala. 146, 194 So. 176; Rosser v. Rosser, ante, p. 38, 76 So.2d 781.
Appeal dismissed.
•LIVINGSTON, C. J., and LAWSON, .and STAKELY, JJ., concur.